87 F.3d 1319
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lex D. HERBERT, Plaintiff-Appellant,v.Philip MEIS;  Joe Mazurek;  Marc Racicot;  Edward Sperry;Michael Reardon;  Ravalli County Commissioners,Defendants-Appellees.
No. 95-36132.
United States Court of Appeals, Ninth Circuit.
Submitted June 11, 1996.*Decided June 14, 1996.

Before:  CANBY, JOHN T. NOONAN, JR., and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Lex Herbert appeals pro se the district court's dismissal of his 42 U.S.C. §§ 1983 and 1985 action against the state of Montana and local officials under Fed.R.Civ.P. 12(b)(6).   He contends the district court erred by:  1) dismissing his complaint for failure to state a claim;  2) referring the matter to the magistrate judge;  3) refusing to enter a default judgment against the state;  and 4) refusing to sanction one of the prosecutors.   We have jurisdiction under 28 U.S.C. § 1291.   We review de novo the district court's dismissal of a pro se complaint, see McGuckin v. Smith, 974 F.2d 1050, 1054 (9th Cir.1992), and we affirm for the reasons stated in the magistrate judge's well-reasoned report and recommendation and the district court's order adopting said recommendation.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3